DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizenberg et al (WO 2017/189855 A1).
Aizenberg teaches lens or the tips of endoscopes (i.e., lens for a medical device) that may comprise slippery liquid-infused porous surfaces (SLIPS) ; wherein the slippery liquid-infused porous surface may be optimized and comprises a microstructural layer on a surface of the lens (e.g., porous or roughened surface); and a coating layer on the microstructural layer (e.g., functionalized surface or layer), wherein the coating layer is made of a self-assembled monolayer (SAM) (e.g., heptadecafluoro-1,1,2,2-para 240, 327-334). 
Therefore, Aizenberg would have suggested to one of ordinary skill in the art at the time of invention a method of manufacturing a lens for a medical device, the method comprising forming a microstructural layer on a surface of the lens (e.g., porous or roughened surface); and forming a coating layer (i.e., functionalized layer or surface) on the surface on which the microstructure is formed, wherein the coating layer is formed of a self-assembled monolayer (SAM); wherein the SAM comprises heptadecafluoro-1,1,2,2,-tetrahydrodecyl) trichlorosilane; and further comprising applying a lubricant (e.g., Liquid B) on the surface of the lens on which the coating layer is formed after the forming of the coating layer; wherein the lubricant comprises fluorinated synthetic oil (para 240, 327-334). Aizenberg further suggest the roughened surface may be formed from e-beam writing (i.e., emitting an electron beam to the surface of the lens) or etching (i.e., chemical etching) (para 157).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg.
Regarding claim 7 and 8, Aizenberg teaches porous or roughened surface may comprise raised structures or protrusions that may have sizes varying from 10 nm to 100 μm (para 56). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Aizenberg, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 19, Aizenberg teaches a method of increasing transmittance of a lens for a medical device (e.g., optimizing transparency on the surface of a lens or the tip of an endoscope), the lens comprising a microstructural layer formed on a surface and a coating layer formed on the microstructural layer as a self-assembled monolayer (SAM) ((i.e., functionalized layer or surface comprising heptadecafluoro-1,1,2,2,-tetrahydrodecyl) trichlorosilane)  (para 230-235, 240, 327-334).
Regarding the limitation “applying a lubricant having a refractive index corresponding to 80% to 120% of a refractive index of the lens to the coating layer,” Aizenberg teaches the optical transparency is important for the particular application and further suggests the roughened surface and Liquid B (i.e., lubricant layer) can be selected as to promote enhanced transparency at desired wavelengths; and the roughened surface and Liquid B can be selected to have similar refractive indices so that the combination of roughened surface and Liquid B forms a transparent material in para 230, 232). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust refractive index of the lubricant to match that of the roughened surface to reduce light scattering and increase light transmission. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg as applied to claim 9 above, and further in view of Speakman et al (US 2011/0207328 A1).
Aizenberg teaches the method of claim 9.
Aizenberg fails to suggest the forming of the microstructural layer is performed by forming a pattern comprising fine protrusions by emitting a laser beam to the surface of the lens; wherein the pattern is formed by adjusting a transverse pulse overlap rate and a longitudinal pulse overlap rate of the laser beam; wherein the sizes of the fine protrusions are adjusted within the range of 0.5 um to 0.8 um by controlling the transverse pulse overlap rate to be equal to or more than 0% and equal to or less than 50% and the longitudinal pulse overlap rate to be equal to or more than 50% and equal to or less than 75%; wherein the sizes of the fine protrusions are adjusted within the range of 90 nm to 175 nm by controlling the transverse pulse overlap rate to be more than 50% and less than 99.9% and the longitudinal pulse overlap rate to be more than 75% and less than 99.9%.
However, Aizenberg teaches porous or roughened surface may comprise raised structures or protrusions that may have sizes varying from 10 nm to 100 μm (para 56). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Aizenberg, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Speakman teaches methods for the manufacture of microstructures including las ablation (i.e., a microstructural layer is performed by forming a pattern comprising fine protrusions by emitting a laser beam to the surface) wherein the pattern is formed by adjusting a transverse pulse overlap rate (i.e., moving the substrate or surface along the x-axis) and a longitudinal pulse overlap rate of the laser beam (e.g., moving the laser along the x-axis) wherein the pulse duration is controlled to minimize the heat created (abstract, para 479-481). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the laser ablation method of Speakman to form the microroughness in the method of manufacturing a lens for a medical device of Aizenberg. Furthermore, it would have been obvious to one of ordinary skill in the art to adjust the pulse overlap rate in both the y-axis and x-axis to properly ablate the surface to create the microroughness as well as minimize the heat created on the surface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783